UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

                                       )
ESTATE OF MICHAEL HEISER, et al.,      )
                                       )
     Plaintiffs,                       )
                                       )
             v.                        )                                        00-cv-2329 (RCL)
                                       )
ISLAMIC REPUBLIC OF IRAN, et al.,      )
                                       )
     Defendants.                       )
                                       )                                        Consolidated With
                                       )
ESTATE OF MILLARD D. CAMPBELL, et al., )
                                       )
     Plaintiffs,                       )
                                       )
             v.                        )                                        01-cv-2104 (RCL)
                                       )
ISLAMIC REPUBLIC OF IRAN, et al.,      )
                                       )
     Defendants.                       )
                                       )


                                 MEMORANDUM OPINION

       I.      INTRODUCTION

       On the night of June 25, 1996, a tanker truck crept quietly along the streets of Dhahran,

coming to rest alongside a fence surrounding the Khobar Towers complex, a residential facility

housing United States Air Force personnel stationed in Saudi Arabia. A few minutes later, the

truck exploded in a massive fireball that was, at the time, the largest non-nuclear explosion ever

recorded on Earth. The devastating blast—felt up to twenty miles away—sheared the face off

Building 131 of the Khobar Towers complex and left a crater more than eighty-five feet wide

and thirty-five feet deep. The bombing killed nineteen U.S. military personnel and wounded
more than 100. Subsequent investigations revealed that members of Hezbollah carried out the

attack.

          Four years after the bombing, plaintiffs—who are former service members injured in the

attack, various family members, and the estates of those killed—brought suit under the “state-

sponsored terrorism” exception to the Foreign Sovereign Immunities Act (“FSIA”), then codified

at 28 U.S.C. § 1605(a)(7). Plaintiffs alleged that the Islamic Republic of Iran (“Iran”), the

Iranian Ministry of Information and Security (“MOIS”), and the Iranian Islamic Revolutionary

Guard Corps (“IRG”) provided material support and assistance to Hezbollah in carrying out the

heinous attack. Following Iran’s failure to appear and plaintiffs’ presentation of evidence to

substantiate their claims, the Court found that “the Khobar Towers bombing was planned,

funded, and sponsored by senior leadership in the government of the Islamic Republic of Iran;

the IRGC had the responsibility and worked with Saudi Hizbollah to execute the plan; and the

MOIS participated in the planning and funding of the attack.” Heiser v. Islamic Republic of

Iran, 466 F. Supp. 2d 229, 265 (D.D.C. 2006) (“Heiser I”). 1 The Court subsequently entered

judgment against all defendants for $254 million in compensatory damages. Id. at 356.

          A few years later, Congress passed the National Defense Authorization Act for Fiscal

Year 2008 (“NDAA” or the “2008 Amendments”), which replaced § 1605(a)(7) with a new

state-sponsored terrorism exception codified at 28 U.S.C. § 1605A, permitted recovery of

punitive damages, and added a new provision concerning the enforcement of judgments. Pub. L.

No. 110-181, § 1083, 122 Stat. 3, 338–44 (2008). Invoking the NDAA’s procedures for

retroactive application, in 2009 the Court entered an amended judgment, holding defendants

jointly and severally liable for an additional $36 million in compensatory damages and $300

1
 Hezbollah is synonymous with “Hizbollah,” which is merely a “variant transliteration[] of the same name.”
Oveissi v. Islamic Republic of Iran, 498 F. Supp. 2d 268, 273 n.3 (D.D.C. 2007), rev’d on other grounds, 573 F.3d
835 (D.C. Cir. 2009).

                                                        2
million in punitive damages. Heiser v. Islamic Republic of Iran, 659 F. Supp. 2d 20, 31 (D.D.C.

2009) (“Heiser II”).

         Following entry of final judgment, plaintiffs began their journey down the often-

frustrating and always-arduous path shared by countless victims of state-sponsored terrorism

attempting to enforce FSIA judgments. On August 10, 2011, this Court ordered Sprint

Communications Company LP to turn over $613,587.38 owed to the Telecommunication

Infrastructure Company of Iran. Heiser v. Islamic Republic of Iran, 807 F. Supp. 2d 9 (D.D.C.

2011) (Heiser III). 2 While this clearly represented a victory for the plaintiffs, this Court noted

that “the bleak reality is that today’s decisions comes after more than a year of litigation and

results in a turnover of funds amounting to less than one-tenth of one-percent of what plaintiffs

are entitled to . . . .” Id. at 27.

         The matter before the Court today requires exploration of two attempts by Congress to

aid these victims: Terrorism Risk Insurance Act of 2002 § 201 (“TRIA”), and FSIA § 1610(g).

In accordance with these statutes, plaintiffs ultimately seek the turnover of funds held in various

blocked accounts at Wells Fargo, N.A, and Bank of America, N.A. (collectively, “the Banks”).

The Banks respond in two ways: first, the Banks argue that the TRIA and FSIA require that the

terrorist party—Iran—have an “ownership interest” in the blocked funds in order for them to be

subject to execution; second, for those accounts in which Iran does have an ownership interest,

the Banks argue that they should be permitted to file an interpleader complaint to account for

potential third-party interests in the blocked funds. The Court first reviews the regime of legal

and regulatory provisions governing execution of FSIA judgments, and then turns to the parties’

dispute.

2
  In the interest of efficiency because of the number of potential turnover cases related to the Heiser I and Heiser II
judgments, substantial parts of the introduction, background, and procedural history section of this Memorandum
Opinion are taken from this Court’s August 10, 2011 Heiser III opinion. See 659 F. Supp. 2d 20.

                                                           3
II.     BACKGROUND

        A.       Statutory and Regulatory Framework

                 1.       Iran-Specific Regulations

        Relations between the United States and Iran deteriorated following the 1979 revolution

in which Iran’s monarchy was displaced by an Islamic republic, ruled by the Ayatollahs, that

remains in power today. Following the regime change and fueled by the Iran hostage crisis,

President Carter—exercising the authority granted to him under the International Emergency

Economic Powers Act, 50 U.S.C. § 1701 et seq.—blocked the flow of assets between the United

States and Iran, and seized Iranian property located within the United States. Executive Order

12170, 44 Fed. Reg. 65,729 (Nov. 14, 1979). Over the next two years, Presidents Carter and

Reagan issued numerous Executive Orders seizing additional assets, while the Office of Foreign

Assets Control (“OFAC”)—a component of the Department of the Treasury that administers and

enforces economic and trade sanctions—promulgated regulations concerning transactions

between persons in the United States and Iran. In 1981, the United States and Iran reached an

agreement, known as the Algiers Accords, which led to the release of the hostages and the

unfreezing of most Iranian assets. Over the following decades, sanctions regimes instituted by

Executive Orders and rules promulgated by OFAC evolved into the complex web of regulations

governing Iranian assets in the United States, as well as transactions with Iran. 3

        Today, the basic framework for the treatment of Iranian property and trade with Iran is

set forth in two complementary sets of provisions promulgated by OFAC that generally bar all

transactions either with Iran or involving Iranian interests and then carve out limited exceptions

to that embargo. The first, known as the Iranian Assets Control Regulations (“IACR”) and

3
 The Court here only briefly recounts the relevant background to place the current regulatory framework in proper
context. For an extensive history of regulations and Executive Orders concerning Iran, see Judge Wexler’s excellent
summary in Weinstein v. Islamic Republic of Iran, 299 F. Supp. 2d 63, 65–68 (E.D.N.Y. 2004).

                                                        4
codified at 31 C.F.R. Part 535, was implemented in 1980 during the Iran Hostage Crisis, 45 Fed.

Reg. 24,432 (Apr. 9, 1980), and “broadly prohibits unauthorized transactions involving property

in which Iran has any interest,” while granting specific licenses for certain transactions. Flatow

v. Islamic Republic of Iran, 305 F.3d 1249, 1255 (D.C. Cir. 2002). The second, known as the

Iranian Transactions Regulations (“ITR”) and codified at 31 C.F.R. Part 560, “confirms the

broad reach of OFAC’s Iranian sanctions programs by establishing controls on Iranian trade,

investments, and services. . . . As under the IACR, there is a general prohibition under the ITR of

unauthorized transactions, coupled with specific licenses permitting certain kinds of

transactions.” Flatow, 305 F.3d at 1255; see also Weinstein v. Islamic Republic of Iran, 299 F.

Supp. 2d 63, 68 (E.D.N.Y. 2004) (“The ITR prohibited, inter alia, the importation of goods and

services from Iran, and the exportation, reexportation, and sale or supply of goods, technology or

services to Iran.”).

        B.      Procedural History

        After securing judgment against defendants and properly serving them with copies of that

judgment as required under the FSIA, see Order, May 10, 2010, ECF No. 158, plaintiffs issued

writs of attachment to garnishees Bank of America, N.A., and Wells Fargo, N.A., asking, inter

alia, whether each company was indebted to defendants.

        Bank of America answered its writ on July 19, 2011. Answer to Writ of Garnishment,

ECF No. 191. Bank of America responded that it holds the proceeds of various Iranian-related

transactions that it blocked pursuant to OFAC regulations. Specifically, Bank of America holds

the following blocked asset accounts:

              Amount           Iranian Entity(ies)         Type of Blocked Account

             $34,453.88     Iran Marine and Industrial          Deposit Account



                                                 5
            $11,717.00     SedIran Drilling Company           Deposit Account

            $5,939.97               Bank Sepah                      EFT

            $9,721.85     Iran Air & Melli Bank Plc UK         Check Proceeds

            $38,469.57          Bank Melli Iran                     EFT



Bank of America contests the turnover of only the two blocked Electronic Funds Transfer

(“EFT”) accounts in its possession. These are the accounts involving Bank Sepah and Bank

Melli Iran (bolded above). The remaining three accounts are uncontested and subject to the

Banks’ motion to file an interpleader complaint.

       Wells Fargo answered its writ on September 8, 2011. Answer to Writ of Garnishment,

ECF No. 201. Wells Fargo also responded that it holds the proceeds of various Iranian-related

transactions that it blocked pursuant to OFAC regulations. Specifically, Wells Fargo holds the

following blocked asset accounts:

              Amount           Iranian Entity(ies)       Type of Blocked Account

             $207,873.00            Iranian Navy             Deposit Account

             $20,000.00         Bank Saderat Iran                   EFT

             $50,000.00       Bank Mellat, Korea                   EFT

             $13,000.00       Bank Mellat, London                  EFT

             $71,673.70         Bank Mellat Iran                   EFT

             $11,907.00        Bank Saderat Iran                   EFT

             $74,850.44             Bank Mellat                     EFT

              $6,500.00        Bank Saderat Iran                   EFT

             $34,298.81        Bank Saderat Iran                   EFT


                                                   6
             $105,000.00 Export Dev. Bank of Iran                   EFT

                $6,300     Export Dev. Bank of Iran                 EFT

               $5,562.36           Iranian IRG                      EFT

             $10,000.00       Bank Mellat, Turkey                   EFT

             $12,979.07          Khazar Shipping                    EFT



Wells Fargo contests the turnover of only nine of the blocked EFT accounts in its possession.

These are the accounts involving Bank Mellat, Korea; Bank Mellat, London; Bank Mellat Iran;

Bank Saderat Iran; Export Dev. Bank of Iran; and Bank Mellat, Turkey (bolded above). The

remaining five accounts are uncontested and subject to the Banks’ motion to file an interpleader

complaint.

       Throughout this opinion, this Court refers to the eleven blocked accounts that the Banks

contest turning over as “the Contested Accounts.” This Court refers to the remaining eight

accounts as “the Uncontested Accounts.”

III.   ANALYSIS

       This Court will first discuss the cross-motions for judgment as a matter of law raised by

plaintiffs and the Banks. ECF Nos. 206, 212. Subsequently, this Court will consider the Banks’

Motion for Leave to File Third Party Petition Alleging Claims in the Nature of Interpleader.

ECF No. 213.

       A.      Contested Accounts – Cross-Motions for Judgment as a Matter of Law

       Both plaintiffs and the Banks have moved for judgment as a matter of law with respect to

turnover of the funds contained in the eleven Contested Accounts. Plaintiffs invoke FSIA §

1610(g) and TRIA § 201(a) as authority to execute on these funds. This Court begins with an



                                                 7
overview of attachment and execution provisions of the FSIA and then discusses whether TRIA

§ 201(a) or FSIA §1610(g) permit execution on the Contested Accounts.

               1.     Attachment & Execution under the FSIA

       “It is a well-established rule of international law that the public property of a foreign

sovereign is immune from legal process without the consent of that sovereign.” Loomis v.

Rogers, 254 F.2d 941, 943 (D.C. Cir. 1958); see also Weinstein v. Islamic Republic of Iran, 274

F. Supp. 2d 53, 56 (D.D.C. 2003) (“[T]he principles of sovereign immunity ‘apply with equal

force to attachments and garnishments.’”) (quoting Flatow, 74 F. Supp. 2d at 21). To promote

this general principle, the FSIA broadly designates all foreign-owned property as immune, and

then articulates limited exceptions to that immunity. See 28 U.S.C. § 1609 (“[T]he property in

the United States of a foreign state shall be immune from attachment, arrest and execution except

as provided in sections 1610 and 1611 of this chapter.”). Though providing a workable

framework in theory, the past decade of litigation under the Act has proved, for victims of state-

sponsored terrorism, to be a journey down a never-ending road littered with barriers and often

obstructed entirely. Two particular roadblocks merit greater discussion.

       The first difficulty plaintiffs holding judgments against Iran often faced was the limited

number of Iranian assets remaining in the United States. Attempting to overcome this shortfall,

plaintiffs targeted property in which an Iranian entity—often a financial institution owned or

controlled by Iran—had an interest. Though expressly sanctioned by § 1610(b), this strategy was

undercut by the Supreme Court’s decision in First Nat’l City Bank v. Banco Para El Comercio

Exterior de Cuba, which involved a U.S. financial institution’s attempt to collect money owed to

it by the Cuban government through the seizure of funds deposited in the institution by a Cuban

bank. 462 U.S. 611, 613 (1983). In its opinion, the Supreme Court observed that “government



                                                 8
instrumentalities established as juridical entities distinct and independent from their sovereign

should normally be treated as such,” and determined that Congress “clearly expressed its

intention that duly created instrumentalities of a foreign state are to be accorded a presumption of

independent status.” Id. at 626–27. According to the First Nat’l Court, this presumption may be

overridden only where the plaintiff demonstrates that the foreign entity is exclusively controlled

by the foreign state or where recognizing the separateness of that entity and the foreign state

“would work fraud or injustice.” Id. at 629–30. The practical effect of this holding was to shield

the property of instrumentalities of foreign states from attachment or execution absent evidence

of a connection between the instrumentality and the foreign state so strong as to render any

distinction irrelevant. And by placing the burden of proof on this issue squarely on plaintiffs, the

First Nat’l holding became a substantial obstacle to FSIA plaintiffs’ attempts to satisfy

judgments. See, e.g., Oster v. Republic of S. Afr., 530 F. Supp. 2d 92, 97–100 (D.D.C. 2007);

Bayer & Willis Inc. v. Republic of the Gam., 283 F. Supp. 2d 1, 4–5 (D.D.C. 2003).

       The second hurdle facing FSIA plaintiffs involved assets that once belonged to Iran or its

agencies but had been seized and retained by the United States. As a legal matter, “assets held

within United State Treasury accounts that might otherwise be attributed to Iran are the property

of the United States and are therefore exempt from attachment or execution by virtue of the

federal government’s sovereign immunity.” In re Islamic Republic of Terrorism Litig., 659 F.

Supp. 2d 31, 53 (D.D.C. 2009) (citing Dep’t of the Army v. Blue Fox, Inc., 525 U.S. 255 (1999)).

Victims of state-sponsored terrorism attempting to seize such assets were thus put in the perverse

position of litigating against their own government, see Weinstein, 274 F. Supp. 2d at 56 (“[I]f a

litigant seeks to attach funds held in the United States Treasury, he or she must demonstrate that




                                                 9
the United States has waived its sovereign immunity with respect to those funds.”), which

strongly opposed attempts to attach such assets. As one commentator explains:

       As a matter of foreign policy, the President regards frozen assets as a powerful
       bargaining chip to induce behavior desirable to the United States; accordingly,
       allowing private plaintiffs to file civil lawsuits and tap into the frozen assets
       located in the United States may weaken the executive branch’s negotiating
       position with other countries. For this reason, several U.S. presidents have
       opposed giving victims access to these funds.

Debra M. Strauss, Reaching Out to the International Community: Civil Lawsuits as the Common

Ground in the Battle against Terrorism, 19 Duke J. Comp. & Int’l L. 307, 322 (2009). The

Executive Branch has consistently succeeded in arguing that the FSIA does not waive the United

States’ immunity with respect to seized Iranian assets. See, e.g., Flatow, 74 F. Supp. 2d 18.

       Eventually Congress enacted the Terrorism Risk Insurance Act (“TRIA”), Pub. L. No.

107-297, 116 Stat. 2322 (2002), “to ‘deal comprehensively with the problem of enforcement of

judgments rendered on behalf of victims of terrorism in any court of competent jurisdiction by

enabling them to satisfy such judgments through the attachment of blocked assets of terrorist

parties.’” Weininger v. Castro, 462 F. Supp. 2d 457, 483 (S.D.N.Y. 2006) (quoting H.R. Conf.

Rep. 107-779, at 27 (2002)). The TRIA declares that

       [n]otwithstanding any other provision of law, . . . in every case in which a person
       has obtained a judgment against a terrorist party on a claim based upon an act of
       terrorism, . . . the blocked assets of the terrorist party (including the blocked assets
       of any agency or instrumentality of that terrorist party) shall be subject to
       execution or attachment in aid of execution in order to satisfy such judgment to
       the extent of any compensatory damages for which such terrorist party has been
       adjudged liable.

§ 201(a). In other words, the TRIA “subjects the assets of state sponsors of terrorism to

attachment and execution in satisfaction of judgments under § 1605(a)(7),” In re Terrorism

Litig., 659 F. Supp. 2d at 57, by “authoriz[ing] holders of terrorism-related judgments against

Iran . . . to attach Iranian assets that the United States has blocked.” Ministry of Def. & Support


                                                 10
for the Armed Forces of the Islamic Republic of Iran v. Elahi, 129 S. Ct. 1732, 1735 (2009)

(quotations omitted; emphasis in original).

       The TRIA was designed to remedy many of the problems that previously plagued victims

of state-sponsored terrorism; in practice, however, it led to very few successes. Victims

discovered that, at least with respect to Iran, “very few blocked assets exist.” In re Terrorism

Litig., 659 F. Supp. 2d at 58. And the barren landscape facing these FSIA plaintiffs was only

further depleted by the exclusion of diplomatic properties from the TRIA’s reach. See Bennett,

604 F. Supp. 2d at 161 (“[The TRIA] expressly excludes ‘property subject to Vienna Convention

on Diplomatic relations, or that enjoys equivalent privileges and immunities under the law of the

United States, being used for exclusively for diplomatic or consular purposes.’”) (quoting TRIA

§ 201(d)(2)(B)(ii)).

       Against this desolate backdrop, Congress enacted the NDAA, which added paragraph (g)

to the execution section of the FSIA. This new provision, in its entirety, declares:

       (g) Property in Certain Actions.—

       (1) In general.— Subject to paragraph (3), the property of a foreign state against
       which a judgment is entered under section 1605A, and the property of an agency
       or instrumentality of such a state, including property that is a separate juridical
       entity or is an interest held directly or indirectly in a separate juridical entity, is
       subject to attachment in aid of execution, and execution, upon that judgment as
       provided in this section, regardless of—
               (A) the level of economic control over the property by the
               government of the foreign state;
               (B) whether the profits of the property go to that government;
               (C) the degree to which officials of that government manage the
               property or otherwise control its daily affairs;
               (D) whether that government is the sole beneficiary in interest of
               the property; or
               (E) whether establishing the property as a separate entity would
               entitle the foreign state to benefits in United States courts while
               avoiding its obligations.




                                                 11
       (2) United states sovereign immunity inapplicable.— Any property of a foreign
       state, or agency or instrumentality of a foreign state, to which paragraph (1)
       applies shall not be immune from attachment in aid of execution, or execution,
       upon a judgment entered under section 1605A because the property is regulated
       by the United States Government by reason of action taken against that foreign
       state under the [TWEA] or the [IEEPA].

       (3) Third-party joint property holders.— Nothing in this subsection shall be
       construed to supersede the authority of a court to prevent appropriately the
       impairment of an interest held by a person who is not liable in the action giving
       rise to a judgment in property subject to attachment in aid of execution, or
       execution, upon such judgment.

28 U.S.C. § 1610(g). Courts have had little opportunity to explore the full implications of §

1610(g), though at least one court has observed that the NDAA will have a significant impact on

plaintiffs’ attempts to enforce FSIA judgments. See Calderon-Cardona v. Dem. Rep. Congo,

723 F. Supp. 2d 441, 458 (D.D.C. 2009) (“Section 1083 adds a new subsection, section

1610(g)(1), which significantly eases enforcement of judgments entered under section 1605A.”).

               2.     Attachment and Execution on the Contested Accounts

       Plaintiffs claim that they have met all of the elements necessary to satisfy both FSIA §

1610(g) and TRIA § 201(a), with satisfaction of either section being sufficient to execute on the

Contested Accounts. The Banks respond that both statutes require plaintiffs to show that Iran

has an ownership interest in the blocked assets—and Iran has no ownership interest in the

Contested Accounts. The Banks concede that Iran has an ownership interest in the Uncontested

Accounts. Accordingly, this Court must determine what, if any, ownership interest is required to

execute on the Contested Accounts.

                      a.      TRIA § 201(a) Requires an Iranian Ownership Interest

       As with any question of statutory interpretation, this Court’s analysis begins with the

plain language of the statute. Jimenez v. Quarterman, 555 U.S. 113, 118 (2009) (citations

omitted). When the statutory language is clear, it must be enforced according to its own terms so


                                                12
long as “the disposition required by the text is not absurd.” Lamie v. U.S. Trustee, 540 U.S. 526,

534 (2004). Therefore, this Court must first determine whether the statutory language contained

in TRIA § 201(a) is clear.

       TRIA § 201(a) allows a person holding a judgment against a state-sponsor of terrorism to

attach and execute on “the blocked assets of that terrorist party.” The parties agree that the

Contested Accounts meet the definition of “blocked assets” provided in TRIA § 201(d)(2). The

parties also agree that Iran qualifies as a “terrorist party” under TRIA § 201(d)(4). The issue is

whether Congress’ use of the word “of” requires plaintiff to prove that Iran has an ownership

interest in the Contested Accounts.

       In Board of Trustees of the Leland Stanford Junior University v. Roche Molecular

Systems, Inc., 131 S. Ct. 2188, 2196 (2011), the Supreme Court reaffirmed its longstanding

precedent that “the use of the word ‘of’ denotes ownership.” Id. (quoting Poe v. Seaborn, 282

U.S. 101, 109 (1930)); see Flores-Figueroa v. United States, 556 U.S. 648–49, 657 (2009)

(treating the phrase “identification [papers] of another person” as meaning such items belonging

to another person); Ellis v. United States, 206 U.S. 246, 259 (interpreting the phrase “works of

the United States” to mean “works belonging to the United States”) (internal citations and

quotations omitted). As the Stanford Court noted, this reading is consistent with a common

definition of the word “of” denoting a possessive relationship. Stanford, 131 S. Ct. at 2196

(citing Webster’s Third New International Dictionary 1565 (2002)).

       Applying Stanford and interpreting the word “of” in TRIA § 201(a) to mean “belonging

to” makes sense: judgment debtors normally pay for whatever caused the adverse judgment

against them—third parties do not usually pick up the tab. Additionally, the common law

historically provided that “[t]he lien of a judgment attaches to the precise interest or estate which



                                                 13
the judgment debtor has actually and effectively in the property, and only to such interest.” 50

C.J.S. Judgments § 787 (2012); see also U.S. v. Rodgers, 461 U.S. 677, 713 (1983). Thus, the

plain language, as informed by the common law, strongly indicates that Congress intended to

permit terrorist victims to execute on only the assets “of”—or, in other words, “belonging to”—

the terrorist state committing the act. At least one other district court has come to this same

conclusion regarding TRIA § 201(a). See Ruth Calderon-Cardona v. JPMorgan Chase Bank,

N.A., 2011 WL 6155987, at *14 (S.D.N.Y. Dec. 7, 2011) (“TRIA § 201 requires property

ownership”).

       Unwilling to concede defeat on a plain language analysis, plaintiffs seek refuge in the

expansive definition of “blocked asset” found in TRIA § 201(d)(2):

       (2) Blocked asset.—The term ‘blocked asset’ means—
              (A) any asset seized or frozen by the United States under section
              5(b) of the Trading With the Enemy Act (50 U.S.C. App. 5(b)) or
              under sections 202 and 203 of the International Emergency
              Economic Powers Act (50 U.S.C. 1701; 1702); and
               (B) Does not include property that—
               (i) is subject to a license issued by the United States Government
               for final payment, transfer or disposition by or to a person subject
               to the jurisdictions of the United States in connection with a
               transaction for which the issuance of such license has been
               specifically required by statute other than the International
               Emergency Economic Powers Act (50 U.S.C. 1701 et seq.) or the
               United Nations Participation Act of 1945 (22 U.S.C. 287 et seq.);
               or
               (ii) in the case of property subject to the Vienna Convention on
               Diplomatic Relations or the Vienna Convention on Consular
               Relations, or that enjoys similar privileges and immunities under
               the law of the United States, is being used exclusively for
               diplomatic or consular purposes.

(emphasis added). Plaintiffs argue that Congress intended the phrase “of that terrorist party” to

limit the expansive definition of “blocked asset” in one way—to restrict a judgment creditor to

pursuing only assets blocked under a sanctions scheme targeting that terrorist party. In other



                                                 14
words, TRIA permits an Iranian judgment creditor to attach assets blocked only under the

Iranian sanctions regulations; simultaneously, TRIA prohibits an Iranian judgment creditor from

attaching assets blocked under Cuban, Syrian, or other sanctions regimes. Judge Marrero’s

decision in Hausler v. JPMorgan Chase Bank, N.A., 845 F. Supp. 2d 553, 566–67 (S.D.N.Y.

2012), agrees with plaintiffs argument. 4 Judge Marrero reasoned that an ownership requirement

          overlooks a very basic aspect of the TRIA: The statute is not directed at a single
          terrorist entity and does not relate to a single set of blocking regulations. The
          TRIA expressly defines “[t]he term ‘blocked asset’ [to] mean[ ] . . . any asset
          seized or frozen by the United States under section 5(b) of the Trading With the
          Enemy Act (50 U.S.C.App. 5(b)) or under sections 202 and 203 of the
          International Emergency Economic Powers Act . . . .” The phrase “of that
          terrorist party” provides the necessary, though perhaps perfunctory, instruction
          that the “blocked assets” available for execution are only those assets blocked
          pursuant to the particular regulation or administrative action directed at the
          particular terrorist-party judgment debtor. In other words, the TRIA does not
          permit a party with a judgment against Iran to execute against funds blocked
          pursuant to the CACRs, regulations which are, of course, targeted at Cuba.

Id. (citations omitted).

          The Banks agree that, as Iran’s judgment creditors under TRIA § 201(a), plaintiffs may

execute on only the assets blocked pursuant to the Iranian sanctions regimes and not on assets

blocked pursuant to other sanctions regimes. To otherwise interpret the statute would read “that”

out of the phrase “blocked assets of that terrorist party.” But plaintiffs go too far in presuming

that the scope of the OFAC blocking regulations is coextensive with the scope of attachment

authorized by TRIA. Examining OFAC regulations, it is quite apparent that OFAC blocks a

much broader category of assets than those “of” a terrorist party.

          OFAC regulations provide the following:

          No property subject to the jurisdiction of the United States or which is in the
          possession of or control of persons subject to the jurisdiction of the United States
          in which on or after the effective date Iran has any interest of any nature


4
    Accord Levin v. Bank of New York, 2011 WL 821032 (S.D.N.Y. Feb. 22, 2012).

                                                       15
        whatsoever may be transferred, paid, exported, withdrawn or otherwise dealt in
        except as authorized.

31 C.F.R. § 535.201 (emphasis added). While this language is broad, OFAC regulations go one

step further by defining “interest” as “any interest of any nature whatsoever, direct or indirect.”

§ 535.312. Moreover, “property” includes a laundry list of items such as “money, checks, . . .

obligations . . . pledges, liens or other rights in the nature of security . . . contracts of any nature

whatsoever, and any other property, real, personal, or mixed, tangible or intangible, or interest or

interests therein, present, future or contingent.” § 535.311. Applying these regulations literally,

OFAC apparently may block a transaction involving an indirect, intangible, future, contingent

Iranian interest of any nature whatsoever.

        The expansive language OFAC employs to block transactions with Iranian entities stands

in stark contrast to the language employed in TRIA § 201(a) where Congress chose to allow

execution on only a subset of blocked assets: those “of” a terrorist party. Every word in a statute

must be given effect, including the seemingly trivial word “of.” Kawasaki Kisen Kaisha Ltd. v.

Regal-Beloit Corp., 130 S. Ct. 2433, 2445 (2010) (citing Reiter v. Sonotone Corp., 442 U.S. 330,

339 (courts are “obliged to give effect, if possible, to every word Congress used”)). The Court

must also presume that Congress was aware of the breadth of OFAC blocking regulations when

it authored TRIA § 201(a). Miles v. Apex Marine Corp., 498 U.S. 19, 32 (1990) (“We assume

that Congress is aware of existing law when it passes legislation”). OFAC has used the “any

interest of any nature whatsoever” and other broad language since at least 1979. See Iranian

Assets Control Regulations, 44 Fed. Reg. 65956, 65956–65957 (Nov. 17, 1979). Congress could

have written—and could rewrite—TRIA § 201(a) to say “blocked assets related to that terrorist

party” or “blocked assets in which that terrorist party has any property interest” and avoided

creating an ownership requirement. Unfortunately for plaintiffs, the inescapable conclusion is


                                                   16
that Congress intentionally used narrower language to permit attachment and execution only on a

subset of blocked assets—those “of” (“owned by” or “belonging to”) a terrorist state.

       At first glance, it might appear strange for a sanctions regime to block transfers of assets

that a terrorist state—in this case, Iran—did not legally own. Why cast such a broad net? John

E. Smith, Associate Director of OFAC’s Office of Policy and Implementation, explains that

blocking serves a number of goals: providing the President with leverage to negotiate in

resolving foreign policy disputes, depriving Iran of property that it might otherwise use contrary

to U.S. interests, preventing Iran from transacting with U.S. persons or the U.S. financial market,

limiting the flow of goods and U.S. dollars Iran has available, and making it more difficult for

third parties to transact with Iran. Decl. of James Kerr, ECF No. 212-7, Ex. D, ¶ 10.

       On the other hand, OFAC blocking regulations implicate a different set of interests than

TRIA § 201. Congress intended TRIA as a vehicle to compensate victims of terrorist attacks

while also punishing terrorist states by making them pay for their acts. However, under

plaintiffs’ interpretation, virtually all blocked assets—regardless of whether Iran has an

ownership interest in them—could be used to compensate victims. Such an attachment would

actually reduce Iran’s liability for the judgments entered against it while imposing a potentially

heavy cost on innocent property owners. For example, if a foreign national living and working

in a different country attempted to send money to his personal bank account in Iran, this transfer

could be blocked and, under plaintiffs’ reading of TRIA, be subject to attachment. See

Calderon-Cardona, 2011 WL 6155987, at *11.

       Because the plain language of the statute cuts against plaintiffs’ interpretation, plaintiffs

seek refuge in the traditional cannon of statutory interpretation that remedial statutes are to be

liberally construed. See 3 Sutherland Statutory Construction § 60:1 (7th ed.). Justice Scalia



                                                 17
describes this cannon as “surely among the prime examples of lego-babble.” Antonin Scalia,

Assorted Cannards of Contemporary Legal Analysis, 40 Case W. Res. L. Rev. 581, 581–582

(1990) (“It is so wonderfully indeterminate, as both when it applies and what it achieves, that it

can be used, or not used, or half-used, almost ad libitum, depending mostly upon whether its use,

or nonuse, or half-use, will assist in reaching the result the court wishes to achieve.). Thankfully,

this Court does not have to decide what a liberal interpretation of this statute would mean

because the plain meaning of “of” requires ownership—and plain meaning wins. 3 Sutherland §

60.1 (“The rule of liberal construction does not override other rules where its application . . .

defeats the evident meaning of an act.”).

       The Court also hesitates to interpret TRIA § 201(a) broadly in light of the important role

blocked assets play in foreign policy—an area where the Courts have traditionally accorded

some weight to the views of the Executive Branch. See Republic of Austria v. Altmann, 541 U.S.

677, 701–702 (2004); Sosa v. Alvarez-Machain, 542 U.S. 692, 733 n.21 (2004); Doe v. Exxon

Mobil Corp. 473 F.3d 345, 354 (D.C. Cir. 2007). This Court will accord the Government’s

interpretation, advanced in this case through its Statement of Interest and other related

declarations, “a measure of deference proportional to the ‘thoroughness evident in its

consideration, the validity of its reasoning, its consistency with earlier and later pronouncements,

and all those factors which give it power to persuade.’” Christopher v. SmithKline Beecham

Corp., 132 S. Ct. 2156, 2169 (2012) (quoting Skidmore v. Swift & Co., 323 U.S. 134, 140

(1944)).

       The Government notes that “any judicial application of TRIA has important

consequences for the Executive Branch’s implementation of sanctions regimes in the public

interest.” ECF No. 230, at 3. Historically, the Executive Branch has viewed blocked assets as



                                                 18
important “leverage in working out policy disputes with other countries . . . .” Jennifer K. Elsea,

Congressional Research Serv., Suits Against Terrorist States by Victims of Terrorism, at 9

(2008), available at http://www.fas.org/sgp/crs/terror/RL31258.pdf (last accessed August 21,

2012); see also Decl. of James Kerr, ECF No. 212-7, Ex. D, ¶ 10. The Executive Branch also

worries that attachment “exposes the United States to the risk of reciprocal actions against U.S.

assets by other States.” Elsea, at 9.

        Plaintiffs’ sweeping interpretation would effectively—through future attachments and

executions—eliminate the President’s ability to use blocked assets as bargaining chips in solving

foreign policy disputes. This is especially true as the amount of outstanding judgments against

terrorist states greatly exceed the amount of blocked assets. Compare U.S. Dep’t of the

Treasury, Office of Foreign Assets Control, Terrorist Assets Report Calendar Year 2011, at 13,

available at http://www.treasury.gov/resource-center/sanctions/Programs/Documents/tar2011.p

df ($72 million in blocked assets relating to Iran exist) with Taylor v. Islamic Republic of Iran,

2012 WL 3126774, at *4 (D.D.C. Aug. 2, 2012) ($9.5 billion in outstanding judgments against

Iran exist from the 1983 Beirut bombing). Absent an express indication that Congress intended

attachment and execution of all blocked assets 5—including blocked assets totally unowned by

terrorist states—this Court will not interpret TRIA § 201(a) to conflict with both its plain

language and decades of practice.

                          b.       FSIA § 1610(g) Requires an Iranian Ownership Interest

        In the alternative, plaintiffs argue that they may execute on the Contested accounts under

FSIA § 1610(g). Section 1610(g), passed in 2008, contains language very similar to that of

TRIA § 201(a). The relevant section provides:


5
 Except, of course, diplomatic assets exempt under TRIA § 201(d)(2)(B)(ii), which have long been treated as sui
generis.

                                                       19
       (g) Property in certain actions.—
              (1) In general.--Subject to paragraph (3), the property of a foreign state
              against which a judgment is entered under section 1605A, and the property
              of an agency or instrumentality of such a state, including property that is a
              separate juridical entity or is an interest held directly or indirectly in a
              separate juridical entity, is subject to attachment in aid of execution, and
              execution, upon that judgment as provided in this section, regardless of—
                      (A) the level of economic control over the property by the
                      government of the foreign state;
                      (B) whether the profits of the property go to that
                      government;
                      (C) the degree to which officials of that government
                      manage the property or otherwise control its daily affairs;
                      (D) whether that government is the sole beneficiary in
                      interest of the property; or
                      (E) whether establishing the property as a separate entity
                      would entitle the foreign state to benefits in United States
                      courts while avoiding its obligations.

28 U.S.C. § 1610(g) (emphasis added). Again, the textual issue under § 1610(g) is the same:

does the word “of” require plaintiff to prove that Iran had an ownership interest in the Contested

Accounts? For the same textual reasons previously discussed in reference to TRIA § 201(a), the

answer remains yes. See Part III.A.2.a. Nonetheless, three unique aspects of § 1610(g) merit

separate discussion.

       First, the language in § 1610(g)(1) specifically permitting attachment of “an interest held

directly or indirectly in a separate juridical entity” is inapplicable here. Congress included this

language “to overcome the effect of Dole Food Co. v. Patrickson, which held that an entity

owned indirectly by a foreign state, through another wholly-owned entity, was not an ‘agency or

instrumentality’ of the foreign state.” Calderon-Cardona, 2011 WL 6155987 at * 17 (citing

Dole Food Co. 538 U.S. at 473 (“[A] subsidiary of an instrumentality is not itself entitled to

instrumentality status.”)). Dole Food followed the earlier Bancec, 462 U.S. 611, decision.

Courts applying Bancec fashioned a five-factor test to determine whether an instrumentality

served merely as the alter ego of the foreign state. See Flatow v. Islamic Republic of Iran, 308


                                                 20
F.3d 1065, 1071 n.9 (9th Cir. 2002). Section §1610(g) subparagraphs (A)–(E) explicitly prohibit

consideration of each of the five Bancec factors. By abrogating Dole Food and Bancec,

§ 1610(g)(1) made property that a foreign state owns through an instrumentality—or a subsidiary

of an instrumentality—attachable. Nonetheless, these sections do nothing to modify

§ 1610(g)(1)’s requirement that the Contested Accounts be “the property of a foreign state.” As

with TRIA § 201(a), this “of” cannot be ignored.

       Second, when this Court first described § 1610(g)’s attachment provisions in 2009, it

found that § 1610(g) permitted “attachment or execution with respect to property belonging to

designated state sponsors of terrorism.” In re Terrorism Litig., 659 F. Supp. 2d at 62. While

perhaps dicta in the 2009 opinion, this finding was consistent with the Conference Committee

Report adopted prior to enactment of § 1610(g). H.R. Rep. No. 110-447, at 1001. The Report

stated that § 16010(g) “is written to subject any property interest in which the foreign state

enjoys a beneficial ownership to attachment and execution. . . .” H.R. Rep. No. 110-447, at 1001

(2007) (emphasis added).

       Third, plaintiffs argue that § 1610(g)(3) is rendered superfluous by the Banks’ reading of

the statute. Section 1610(g)(3) provides the following:

       (3) Third-party joint property holders.—Nothing in this subsection shall be
       construed to supersede the authority of a court to prevent appropriately the
       impairment of an interest held by a person who is not liable in the action giving
       rise to a judgment in property subject to attachment in aid of execution, or
       execution, upon such judgment.

Plaintiffs argue that “if property ‘owned’ only by Iran were subject to attachment, there would be

no need for Congress to protect third-party ‘interests.’” Pls.’ Reply, ECF No. 220, at 17. This

argument, however, fails to account for a number of possible situations. For example, Iran may

jointly own property with a number of innocent third-parties who could have joint ownership



                                                 21
rights that 1610(g)(3) protects. Or, Iran may wholly own an asset in which an innocent third-

party holds a lesser interest—like a right of first refusal—that carries some economic value

which 1610(g)(3) protects. Far from being superfluous, 1610(g)(3) provides courts with the

important power to protect interests held by third-parties where Iran has some ownership of a

property.

               3.      Iran Does Not Have an Ownership Interest in the Contested Accounts

       In light of this Court’s ruling that both “blocked assets of that terrorist party” in TRIA §

201(a) and “property of a foreign state” in FSIA § 1610(g)(1) require plaintiffs to prove some

terrorist state ownership in order to attach and execute on property, this Court must do two

things: decide what law should be applied to determine whether Iran has an ownership interest,

and apply that law to the Contested Accounts.

                       a.     Federal Law Preempts D.C. Law

       Federal Rule of Civil Procedure 69 provides that “[t]he procedure on execution . . . must

accord with the procedure of the state where the court is located, but a federal statute governs to

the extent it applies.” Both parties concede that this Court must follow District of Columbia

procedure for execution on both the Contested and Uncontested Accounts.        Plaintiffs, however,

argue that the substantive basis for their right to execution is found in federal law—specifically,

TRIA § 201, FSIA § 1610(g), and OFAC regulations. Pls.’ Reply, ECF 220, at 34 (citing Heiser

III, 2011 WL 3489109, at *13). Plaintiffs contend that federal law and OFAC regulations govern

all property in which Iran has any interest, therefore preempting the entire field and leaving no

room for state law to supplement or contradict District of Columbia law. Plaintiffs also argue

that a conflict exists between the OFAC definitions of “blocked assets”—which are incorporated




                                                 22
into TRIA § 201 and FSIA § 1610(g)—and D.C. law defining ownership interests more

narrowly.

       The Banks respond that neither the TRIA, FSIA, nor OFAC regulations define whether

Iran has an ownership interest Contested Accounts, and that therefore state law must apply. The

Banks propose that the substantive District of Columbia law which applies to this case is

Uniform Commercial Code Article 4A, as codified in D.C. Code § 28:4A et seq. The Banks rely

on Second Circuit precedent stating that “[i]n the absence of a superseding federal statute or

regulation, state law generally governs the nature of any interests in or rights to property that an

entity may have.” Export-Import Bank of the United States v. Asia Pulp & Paper Co., 609 F.3d

111 (2d Cir. 2010) (“Asia Pulp”).

       State law must give way to federal law in at least three circumstances: (1) when Congress

expressly preempts state law, (2) when Congress undertakes so-called “field preemption,” and

(3) when state law conflicts with federal law. Arizona v. U.S., 132 S. Ct. 2492, 2501 (2012).

Neither party asserts that TRIA § 201 or FSIA § 1610 expressly preempt state property law.

Therefore, the first question this Court must ask is whether field preemption applies. Because

this Court finds that field preemption does apply, it need not address the Banks’ conflict

preemption argument.

       Field preemption forecloses states from regulating an area of law—whether that state law

conflicts with federal law or complements federal law. Arizona v. U.S., 132 S. Ct. 2492, 2502

(2012). The purpose of Congress is the ultimate touchstone in every preemption case.

Medtronic, Inc. v. Lohr, 518 U.S. 470 (1996) (citations and quotations omitted). Courts look to

see if a federal law is designed to function as a “harmonious whole.” Hines v. Davidowitz, 312

U.S. 52, 72 (1941). “The intent to displace state law altogether can be inferred from a



                                                 23
framework of regulation so pervasive . . . the Congress left no room for the States to supplement

it or where there is a federal interest . . . so dominant that the federal system will be assumed to

preclude enforcement of state laws on the same subject.” Arizona, 132 S. Ct. at 2501 (citations

and quotations omitted).

       The Supreme Court has emphasized the paramount federal interest that exists in the

conduct of our foreign relations. In a recent pronouncement in this area, the Supreme Court

stated that “[t]here is, of course, no question that at some point an exercise of state power that

touches on foreign relations must yield to the National Government’s policy. . . .” American Ins.

Ass’n v. Garamendi, 539 U.S. 396, 413 (2003); accord Hines, 312 U.S. at 63 (“Our system of

government . . . imperatively requires that federal power in the field affecting foreign relations be

left entirely free from local interference.”). The founders surely agreed with this sentiment.

Alexander Hamilton implored that “The Peace of the WHOLE ought not to be left at the disposal

of a PART.” The Federalist No. 80, 535–36 (Jacob E. Cooke ed., 1961). James Madison

similarly urged uniformity in our infant nation’s dealings with other countries. The Federalist

No. 42, at 279 (“If we are to be one nation in any respect, it clearly ought to be in respect to other

nations.”).

       TRIA § 201 and FSIA § 1610(g) implicate exclusively federal interests and, therefore,

preempt District of Columbia law. These statutes concern property “of” a foreign sovereign, and

not just any foreign sovereign—only those designated as state-sponsors of terror. TRIA §

201(d)(4); FSIA §§ 1610(g)(1), 1605A(h)(6). Designating a country as a state-sponsor of

terrorism is a drastic decision that the Executive Branch does not make on a whim; serious

political and economic consequences result from this designation. One such consequence is that

the “property of” a designated state-sponsor of terror loses its sovereign immunity and may



                                                 24
become subject to attachment and execution. FSIA § 1610(g)(1). The idea that state property

law definitions of ownership should control the disposition of these assets flies in the face of the

dominant federal interest in our relations with terrorist states. Cf. Crosby v. National Foreign

Trade Council, 530 U.S. 363, 375 (2000) (“It is simply implausible that Congress would have

gone to such lengths to empower the President if it had been willing to compromise his

effectiveness by deference to every provision of state statute or local ordinance that might, if

enforced, blunt the consequences of discretionary Presidential action.”).

       Additionally, the National Defense Authorization Act of 2008 (“NDAA”), which created

FSIA §1610(g), shows that Congress intends for the federal government to wholly occupy this

field. From 2004 when the D.C. Circuit decided Cicippio-Puelo until 2008, the state-sponsored

terrorism exception (then codified at 28 U.S.C. § 1605(a)(7)) acted only as a jurisdiction-

conferring provision—the substantive causes of action against foreign state-sponsors of terrorism

were found in state law. See Cicippio-Puelo v. Islamic Republic of Iran, 353 F. 2d 1024, 1027

(D.C. Cir. 2004). Congress became unhappy with this pass-through approach and the “lack of

uniformity in the underlying state sources of law.” In Re Terrorism Litig., 659 F. Supp. 2d at 60.

As this Court noted, this pass-through approach often caused “equally deserving plaintiffs to

have their claims denied because they were domiciled in jurisdictions that did not afford them a

substantive [state law] claim.” Id. at 59. Congress responded to this unfairness with § 1083 of

the 2008 NDAA. Id. at 58–59. This statute (1) took the extraordinary step of creating a federal

cause of action against designated state-sponsors of terrorism (now codified at FSIA § 1605A),

(2) provided for punitive damage awards against state-sponsors of terrorism, (3) provided federal

funding for special masters assisting the Court in these cases, and (4) created the broader

attachment and execution rights found in FSIA § 1610(g). Id. at 58–62. The FSIA already



                                                 25
contained provisions related to damages, counterclaims, service, venue, default, in addition to a

laundry list of exceptions to foreign sovereign immunity, all of which can be found in FSIA §§

1603–1611. Reading TRIA § 201 and FSIA § 1610(g) in conjunction with the entire FSIA and

the 2008 NDAA amendments shows that Congress intended to create a “harmonious whole” and

intended that the federal government occupy this field.

                       b.      Federal Common Law Applies and Iran Does Not Have an
                               Ownership Interest in the Contested Accounts.

       Since Congress has preempted District of Columbia law in this area, the Court is left with

a puzzling situation: how to determine the level of ownership TRIA § 201(a) and FSIA § 1610(g)

require Iran to have in the Contested Accounts. The Government suggests that in this situation,

“courts could achieve the desired uniformity through the development of federal common law or

its functional equivalent to govern attachment.” Statement of Interest, ECF No. 230, at 13. This

Court agrees. The D.C. Circuit has, however, long cautioned that “it is a mistake . . . to label

actions under the FSIA as ‘federal common law’ cases, for these actions are based on statutory

rights.” Bettis v. Islamic Republic of Iran, 315 F.3d 325, 333 (2003).

       In such cases, this Court “look[s] to Restatements, legal treatises, and state decisional law

to find and apply what are generally considered to be the well-established standards of state

common law, a method of evaluation which mirrors—but is distinct from—the ‘federal common

law’ approach.” Estate of Doe v. Islamic Republic of Iran, 808 F. Supp. 2d 1, 23 n.7 (D.D.C.

2011); see also Owens v. Republic of Sudan, 826 F. Supp. 2d 128, 157 n.3 (D.D.C. 2011). The

D.C. Circuit in Bettis adopted this approach when it applied Restatement (Second) of Torts § 46

to FSIA intentional infliction of emotional distress claims, a practice that continues to this day.

See Oveissi v. Islamic Republic of Iran, 2012 WL 3024758, at *7 (D.D.C. July 25, 2012). In

light of this, the Court will now examine the Restatement (First) of Property, relevant legal


                                                 26
treatises, and state decisional law to determine whether Iran has an ownership interest that

sufficient for attachment and execution under TRIA § 201(a) or FSIA § 1610(g).

       Comment b to the Restatement (First) of Property § 10 states that “[a] person who has the

totality of rights, power, privileges and immunities which constitute complete property in a thing

[] is the ‘owner’ of the ‘thing,’ or ‘owns’ the ‘thing.’” The Restatement recognizes that the

owner’s control is not necessarily absolute:

       Ownership despite decrease in interests. The owner may part with many of the
       rights, powers, privileges and immunities that constitute complete property and
       his relation to the thing is still termed ownership both in this Restatement and as a
       matter of popular usage. Thus an owner of an automobile may mortgage it, or
       have it subjected to a mechanic’s lien, and still properly be said to be the owner. It
       is characteristic of ownership that upon the termination of any lesser interests, the
       interests of the owner are thereby automatically increased.

Id. at § 10 cmt. c. OFAC regulations blocked the Contested Accounts because an Iranian bank

had a “contingent, future, interest” in the funds. Pls.’ at 33, 36. This description of Iran’s

interest in the Contested Accounts could hardly sound less absolute. Common sense—and the

Restatement’s definition of ownership—support the finding that Iran’s indefinite, ephemeral

interest in the Contested Accounts does not rise to the level that would typically be considered

“of,” “belonging to,” or “owned by” Iran.

       However, while applying the Restatement’s skeletal definition of ownership may be quite

simple, in “finding” the federal common law, Bettis was also guided by FSIA § 1606. Bettis,

315 F.3d at 333. This section provides that “foreign state[s] shall be liable in the same manner

and to the same extent as a private individual under like circumstances.” Id. Bettis and FSIA §

1606 counsel the Court to examine how ownership interests in Electronic Funds Transfers

(“EFTs”)—like those blocked by the Banks in this case—are treated under state law.




                                                 27
         The operation of an EFT can appear quite complicated. Fortunately, the Second Circuit

has outlined the EFT process:

         An EFT is nothing other than an instruction to transfer funds from one account to
         another. When the originator and the beneficiary each have accounts in the same
         bank that bank simply debits the originator’s account and credits the beneficiary’s
         account. When the originator and beneficiary have accounts in different banks,
         the method for transferring funds depends on whether the banks are members of
         the same wire transfer consortium. If the banks are in the same consortium, the
         originator’s bank debits the originator’s account and sends instructions directly to
         the beneficiary’s bank upon which the beneficiary’s bank credits the beneficiary’s
         account. If the banks are not in the same consortium—as is often true in
         international transactions—then the banks must use an intermediary bank. To use
         an intermediary bank to complete the transfer, the banks must each have an
         account at the intermediary bank (or at different banks in the same consortium).
         After the originator directs its bank to commence an EFT, the originator’s bank
         would instruct the intermediary to begin the transfer of funds. The intermediary
         bank would then debit the account of the bank where the originator has an account
         and credit the account of the bank where the beneficiary has an account. The
         originator’s bank and the beneficiary’s bank would then adjust the accounts of
         their respective clients.

Shipping Corp. of India Ltd. v. Jaldhi Overseas Pte Ltd., 585 F.3d 58, 60 n.1 (2d Cir.

2009). The Contested Accounts contain the proceeds of EFTs that were blocked by the

Banks pursuant to OFAC regulations in the Banks’ role as U.S. intermediary banks.

EFTs passing through intermediary banks are sometimes referred to as “midstream”

EFTs. With respect each of the Contested Accounts, the Iranian government party

triggering the EFT block was the beneficiary’s bank. 6

         Property rights in EFTs are covered under Article 4A of the Uniform Commercial

Code, which every state (including the District of Columbia) has adopted and which the

Federal Reserve applies to its Federal Reserve Wire Transfer Network through

Regulation J. See Gary D. Spivey, Annotation, Effect of Uniform Commercial Code

6
  The Uncontested Accounts contain, among other types of accounts, four blocked EFTs. In each of these four
EFTs, Iran or its instrumentality functioned as the originator, the originator’s bank, or in some role that is unclear
from the record. The Banks concede that Iran has a sufficient ownership interest in these accounts to permit
attachment.

                                                           28
Article 4A on Attachment, Garnishment, Forfeiture or Other Third-Party Process Against

Funds Transfers, 66 A.L.R. 6th 567, § 2 (2011). The universal adoption of Article 4A

makes it of great importance to this Court in finding principles of law to apply to the

Contested Accounts. In examining Article 4A, three things are clear.

       First, “[a] creditor of the originator can levy on the account of the originator in

the originator’s bank before the funds transfer is initiated.” U.C.C. Article 4A-502

official cmt. 4 (emphasis added). Once the EFT process has commenced, “[t]he creditor

of the originator cannot reach any other funds because no property of the originator is

being transferred.” Id. This is because, under Article 4A, “title to the funds passed when

the originator’s payment order was executed upon transmittal to the intermediary bank.”

Palestine Monetary Authority v. Strachman, 62 A.3d 213, 225 (N.Y. Sup. Ct. App. Div.

2009); accord Asia Pulp, 609 F.3d at 120.

       Second, “[a] creditor of the beneficiary cannot levy on property of the originator.”

U.C.C. Article 4A-502 official cmt. 4 (emphasis added). Additionally, “until the funds

transfer is completed by acceptance by the beneficiary's bank of a payment order for the

benefit of the beneficiary, the beneficiary has no property interest in the funds transfer

which the beneficiary's creditor can reach.” Id. This is because, under Article 4A, title

passes when the beneficiary’s bank accepts the payment order from the intermediary

bank. See Asia Pulp, 609 F.3d at 120 (citing Bank of New York v. Nickel, 14 A.3d 140,

145–47 (N.Y. App. Div. 1st Dep’t 2004)).

       Third, a creditor of the originator or the beneficiary cannot levy on the property

of either while the property is in the possession of an intermediary bank. Jaldhi, 585




                                                 29
F.3d at 71. This is because midstream EFTs held by an intermediary bank “are not the

property of either the originator or the beneficiary.” Id. at 71.

       These three situations explain when creditors of either the originator of the EFT

or creditors of the intended beneficiary of the EFT may attach funds. However, Iran is

neither the originator of the blocked EFTs contained in the Contested Accounts nor the

intended beneficiary of these funds. Iran’s “contingent, future, interest”—the reason

these accounts were blocked—stems from the fact that an Iranian instrumentality acted as

the beneficiary’s bank. Plaintiffs here are creditors of the beneficiary’s bank. Therefore,

the issue is whether a creditor of a beneficiary’s bank may attach a midstream ETF held

at an intermediary bank. Clearly, a creditor may do no such thing.

       Legal title does not pass to the beneficiary’s bank until it accepts the payment

order from the intermediary bank. Asia Pulp, 690 F.3d at 120 (citing reference omitted).

The beneficiary’s bank then becomes obligated to credit the beneficiary’s account or

otherwise pay the beneficiary, thus ultimately transferring title to the beneficiary. In this

case, the Iranian banks never obtained legal title to the funds in the Contested Accounts

because—due to OFAC blocking regulations—they never accepted the intermediary

banks’ payment orders.

       Moreover, Article 4A contains a “money-back guarantee provision” as “an

important protection” for the originator. Article 4A-402 cmt 2. This is because—if an

EFT is not completed—the originator likely continues to have an underlying obligation to

pay the beneficiary. U.C.C. Article 4A-402(e) provides that when “an intermediary bank

is obliged to refund payment . . . but is unable to do so because not permitted by

applicable law,” the originator may be “subrogated to the right of the bank that paid the



                                                 30
intermediary bank to refund.” In other words, the originator and the originator’s banks

have claims to an interrupted EFT and not the beneficiary or the beneficiary’s banks.

       Plaintiffs argue that the money-back guarantee cannot apply to blocked accounts

because OFAC regulations preclude such a refund from issuing absent a specific OFAC

license. Pls.’ Reply at 35. While this may be true, OFAC blocking only inhibits the

originator and the originator’s bank from pursuing a refund, it does not vest title in the

beneficiary or the beneficiary’s bank. Under Article 4A, property rights do not pass to

the beneficiary’s bank until it has accepted the intermediary bank’s payment order.

U.C.C. Article 4A-402(c).

       Plaintiffs also rely on the one-year statute of repose contained Article 4A. U.C.C.

Article 4A-505. This provision extinguishes the right of an originator and an originator’s

bank to seek a refund of an incomplete EFT. Again, plaintiffs’ argument fails because the

statute of repose—if it applies—only extinguishes an originator’s or an originator’s banks

right of refund. That provision does not magically vest property rights forward in the

EFT transaction process to the beneficiary or the beneficiary’s bank. Cf. India Steamship

v. Kobil Petroleum Ltd., 663 F.3d 118, 121 (2d Cir. 2011) (“no alchemy by the bank can

transform EFT’s that cannot be attached into property . . . that can be attached.”).

       Applying both the Restatement and U.C.C. Article 4A, plaintiffs cannot show that

Iran has any ownership interest in the Contested Accounts. Plaintiffs alternatively argue

that OFAC regulations contain broad definitions of property that should control. The

Banks—correctly—respond that OFAC regulations have nothing to do with defining

what constitutes an Iranian ownership interest in property. While OFAC regulations may

provide a broad definition of “property” for the purposes of FSIA § 1610(g) and a



                                                 31
similarly broad definition of “blocked assets” for the purposes of TRIA § 201(a), plaintiff

again mistakenly interprets these broad regulations coextensively with the narrower

language requiring the Contested Accounts to be the property “of” Iran. The Government

concurs, stating that “[t]here is no need—and no justifiable basis—to force OFAC’s

regulations into serving a role they were not intended to perform.”

        Even if OFAC regulations were ambiguous on the question of ownership,

OFAC’s narrower interpretation would ordinarily be entitled to deference unless “plainly

erroneous or inconsistent with regulation.” See Auer v. Robbins, 519 U.S. 452, 461

(1997) (citing reference omitted). That standard is easily met here. As explained earlier,

the expansive language OFAC employs in 31 C.F.R. § 535 to block transactions with

Iranian entities stands in stark contrast to the language employed in TRIA § 201(a) and

FSIA § 1610(g) where Congress chose to allow execution on only a subset of blocked

assets: those “of” a terrorist party.

        Accordingly, the Banks’ motion for judgment as a matter of law is granted and plaintiffs’

motion for judgment as a matter of law is denied as to the Contested Accounts.

        B.      Uncontested Accounts – Garnishees’ Motion for Interpleader

        The Banks move for leave to file a third-party petition alleging claims in the nature of

interpleader against parties that the Banks believe may assert an interest in the Uncontested

Accounts. Garnishee Banks’ Mot. for Leave to File Third Party Petition, ECF No. 213.

Plaintiffs take no position on the Banks’ motion.

        Interpleader is a tool which protects a stakeholder—here, the Banks—from multiple

liability arising from multiple claims to the same fund. See Commercial Union Ins. Co. v. U.S.,

999 F.2d 581, 583 (D.C. Cir. 1993). “Where a party in control of contested property, the



                                                32
stakeholder, makes no claim on the property and is willing to release it to the rightful claimant,

interpleader allows him ‘to put the money or other property in dispute into court, withdraw from

the proceeding, and leave the claimants to litigate between themselves the ownership of the fund

in court.’” Id. (citations omitted). Interpleader may be brought in federal court under either the

Federal Interpleader Act, 28 U.S.C. § 1335, or under Rule 22 of the Federal Rules of Civil

Procedure. Id. Here, the Banks propose to use Rule 22 interpleader.

        Rule 22 is “merely a procedural device; it confers no jurisdiction on the federal courts.”

Morongo Band of Mission Indians v. California State Bd. of Equalization, 858 F.2d 1376, 1382

(9th Cir. 1988). In light of this, the Banks’ proposed interpleader action must fall within a

statutory grant of federal jurisdiction. See Commercial Union, 999 F.2d at 584. Here, three

statutory grants of authority exist: the interpleader action arises under federal law, satisfying 28

U.S.C. §1331, is against a foreign state, satisfying 28 U.S.C. § 1330, and arises out of

transactions involving international or foreign banking, satisfying 12 U.S.C. § 632. Id. Assured

of its jurisdiction, this Court will grant the Banks’ Motion for Leave to File a Third Party

Petition.

        IV.     CONCLUSION

        This Court lamented in its In Re Islamic Republic of Iran Terrorism Litigation treatise

that FSIA terrorism cases often “turn[] into a long and [] futile quest for justice . . . .” 659 F.

Supp. 2d at 138. The victims and their families “have often been opposed by the Executive

Branch and their struggles have rarely produced positive results.” Id. The recent passage of the

Iran Sanctions, Accountability, and Human Rights Act of 2012 gives this Court some hope that

victims of terrorism may finally see substantial compensation. See Pub. L. No. 112-158, § 501 et

seq., 126 Stat. 1214; Basil Katz, Tweak to US bill on Iran sanctions opens door to damages



                                                  33
(Aug. 27, 2012, 7:00am EDT), http://www.reuters.com/article/2012/08/27/usa-iran-

idUSL2E8JO8W920120827 (nothing that this new law targets over $1.75 billion in Iranian

securities frozen in a New York bank account).

       Nevertheless, this Court is under no illusions that the path ahead will be much easier for

victims than it has been in the past. The Uncontested Accounts contain $364,572, which is less

than one-tenth of one percent of the approximately $591 million awarded against Iran in this

case. This tiny sum is dwarfed by even greater magnitudes when compared to the endless

suffering of these victims. “A step in the right direction, to be sure. But a very small one.”

Heiser III, 807 F. Supp. 2d at 27.

       A separate Order consistent with this opinion shall issue this date.

       Signed by Chief Judge Royce C. Lamberth on August 31, 2012.




                                                 34